Exhibit 10.33

 

REMARKETING AGREEMENT

 

November 3, 2003

 

Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

 

Ladies and Gentlemen:

 

This Agreement is dated as of November 3, 2003 (the “Agreement”) among The PMI
Group, Inc., a Delaware corporation (the “Company”), Banc of America Securities
LLC (“Banc of America”) and The Bank of New York, a New York banking
corporation, not individually but solely as Purchase Contract Agent (the
“Purchase Contract Agent”) and as attorney-in-fact of the holders of Purchase
Contracts (as defined in the Purchase Contract Agreement referred to below).

 

Section 1. Definitions.

 

(a) Capitalized terms used and not defined in this Agreement shall have the
meanings set forth in the Purchase Contract Agreement, dated as of November 3,
2003, between the Company and The Bank of New York, as Purchase Contract Agent,
as amended from time to time (the “Purchase Contract Agreement”).

 

(b) As used in this Agreement, the following terms have the following meanings:

 

“Preliminary Prospectus” means any preliminary prospectus relating to the
Remarketed Senior Notes included in the Registration Statement or supplementing
such Registration Statement pursuant to Rule 424(b) under the Securities Act,
including the documents incorporated by reference therein as of the date of such
Preliminary Prospectus; and any reference to any amendment or supplement to such
Preliminary Prospectus shall be deemed to refer to and include any documents
filed after the date of such Preliminary Prospectus under the Exchange Act, and
incorporated by reference in such Preliminary Prospectus.

 

“Prospectus” means the prospectus relating to the Remarketed Senior Notes
included in the Registration Statement, in the form in which it was first used
by the Remarketing Agent to confirm sales of the Remarketed Senior Notes in the
Remarketing, including the documents incorporated by reference therein as of the
date of such Prospectus; and any reference to any amendment or supplement to
such Prospectus shall be deemed to refer to and include any documents filed
after the date of such Prospectus under the Exchange Act, and incorporated by
reference in such Prospectus.

 

“Registration Statement” means a registration statement under the Securities Act
of 1933, as amended (the “Securities Act”) prepared by the Company pursuant to
Section 5



--------------------------------------------------------------------------------

hereunder covering, inter alia, the Remarketing of the Remarketed Senior Notes,
including all exhibits thereto and the documents incorporated by reference in
the prospectus contained in such registration statement, and any post-effective
amendments thereto.

 

“Remarketed Senior Notes” means the Pledged Senior Notes and the Separate Senior
Notes, if any, subject to Remarketing as identified to the Remarketing Agent by
the Purchase Contract Agent and the Custodial Agent, respectively, after 11:00
a.m., New York City time, on the Business Day immediately preceding the
applicable Remarketing Date, and shall include: (a) (i) in the case of the
Initial Remarketing, the Pledged Senior Notes and (ii) in the case of the Final
Remarketing, the Senior Notes of the Holders of Corporate Units who have not
notified the Purchase Contract Agent on or prior to 5:00 p.m., New York Time, on
the fifth Business Day immediately preceding the Purchase Contract Settlement
Date of their intention to effect a Cash Settlement of the related Purchase
Contracts pursuant to the terms of the Purchase Contract Agreement or who have
so notified the Purchase Contract Agent but failed to make the required cash
payment on the fourth Business Day immediately preceding the Purchase Contract
Settlement Date pursuant to the terms of the Purchase Contract Agreement, and
(b) the Separate Senior Notes of the holders of Separate Senior Notes, if any,
who have elected to have their Separate Senior Notes be remarketed in such
Remarketing pursuant to the terms of the Purchase Contract Agreement.

 

“Remarketing” means the remarketing of the Remarketed Senior Notes pursuant to
this Remarketing Agreement.

 

“Remarketing Agent” means Banc of America or any successor remarketing agent
appointed by the Company pursuant to Section 10 hereof.

 

“Remarketing Date” means either the Initial Remarketing Date (as defined herein)
or the Final Remarketing Date (as defined herein), as context requires.

 

“Remarketing Materials” means the Preliminary Prospectus, the Prospectus or any
other information furnished by the Company to the Remarketing Agent for
distribution to investors in connection with the Remarketing.

 

“Senior Notes” means the senior notes due November 15, 2008 of the Company.

 

“Transaction Documents” means this Agreement, the Purchase Contract Agreement,
the Pledge Agreement and the Indenture, in each case as amended or supplemented
from time to time.

 

Section 2. Appointment and Obligations of the Remarketing Agent.

 

(a) The Company hereby appoints Banc of America as the exclusive Remarketing
Agent, and, subject to the terms and conditions set forth herein, Banc of
America hereby accepts appointment as Remarketing Agent, for the purpose of (i)
Remarketing the Remarketed Senior Notes on behalf of the holders thereof, (ii)
determining, in consultation with the Company, in the manner provided for herein
and in the Purchase Contract Agreement and the Indenture, the Reset Rate for the
Senior Notes, and (iii) performing such other duties as are assigned to the
Remarketing Agent in the Transaction Documents.

 

2



--------------------------------------------------------------------------------

(b) Unless a Special Event Redemption has occurred prior to such date, on the
third Business Day immediately preceding August 15, 2006 (the “Initial
Remarketing Date”), the Remarketing Agent shall use commercially reasonable
efforts to remarket (based on the Reset Rate) (the “Initial Remarketing”) the
Remarketed Senior Notes, at a price (the “Remarketing Price”) equal to
approximately 100.25% (or, if the Remarketing Agent is unable to remarket the
Remarketed Senior Notes at such a rate, at a rate below 100.25% in the
discretion of the Remarketing Agent, but in no event less than 100.00%) of the
sum of the Treasury Portfolio Purchase Price and the Separate Senior Notes
Purchase Price.

 

(c) In the case of a Failed Initial Remarketing and unless a Special Event
Redemption has occurred prior to such date, on the third Business Day
immediately preceding the Purchase Contract Settlement Date (the “Final
Remarketing Date”), the Remarketing Agent shall use its commercially reasonable
efforts to remarket (based on the Reset Rate) (the “Final Remarketing”) the
Remarketed Senior Notes at a price (the “Final Remarketing Price”) equal to
approximately 100.25% (or, if the Remarketing Agent is unable to remarket the
Remarketed Senior Notes at such a rate, at a rate below 100.25% in the
discretion of the Remarketing Agent, but in no event less than 100.00%)of the
aggregate principal amount of the Remarketed Senior Notes being remarketed in
such Final Remarketing. It is understood and agreed that the Remarketing on any
Remarketing Date will be considered successful and no further attempts will be
made if the resulting proceeds are at least 100% of the sum of the Treasury
Portfolio Purchase Price and the Separate Senior Notes Purchase Price; in the
case of the Initial Remarketing, and at least 100% of the aggregate principal
amount of the Remarketed Senior Notes, in the case of the Final Remarketing.

 

(d) In connection with each Remarketing, the Remarketing Agent shall determine,
in consultation with the Company, the rate per annum, rounded to the nearest
one-thousandth (0.001) of one percent per annum, that the Senior Notes should
bear (the “Reset Rate”) in order for the Remarketed Senior Notes to have an
aggregate market value equal to the Remarketing Price or the Final Remarketing
Price, as the case may be, and that in the sole reasonable discretion of the
Remarketing Agent will enable it to remarket all of the Remarketed Senior Notes
at the Remarketing Price or Final Remarketing Price, as the case may be, in such
Remarketing.

 

(e) In the event of a Failed Remarketing or if no Senior Notes are included in
Corporate Units, and if none of the holders of the Separate Senior Notes elect
to have Senior Notes be remarketed in such Remarketing, the applicable interest
rate on the Senior Notes will not be reset and will continue to be the Coupon
Rate set forth in the Indenture, as supplemented from time to time.

 

(f) If, by 4:00 p.m. (New York City time) on the applicable Remarketing Date,
the Remarketing Agent is unable to remarket all of the Remarketed Senior Notes
at the Remarketing Price or the Final Remarketing Price, as the case may be,
pursuant to the terms and conditions hereof, a Failed Remarketing shall be
deemed to have occurred, and the Remarketing Agent shall so advise, by
telephone, the Depositary, the Purchase Contract Agent and the Company. Whether
or not there has been a Failed Remarketing will be determined in the sole
reasonable discretion of the Remarketing Agent. Promptly following any Failed
Remarketing, the Remarketing Agent shall return Separate Senior Notes submitted
for remarketing, if any, to the Custodial Agent for distribution to the
appropriate Holders.

 

3



--------------------------------------------------------------------------------

(g) In the event of a Successful Remarketing, by approximately 4:30 p.m. (New
York City time) on the applicable Remarketing Date, the Remarketing Agent shall
advise, by telephone:

 

(i) the Depositary, the Purchase Contract Agent and the Company of the Reset
Rate determined by the Remarketing Agent in such Remarketing and the number of
Remarketed Senior Notes sold in such Remarketing;

 

(ii) each purchaser (or the Depositary Participant thereof) of Remarketed Senior
Notes of the Reset Rate and the number of Remarketed Senior Notes such purchaser
is to purchase; and

 

(iii) each such purchaser to give instructions to its Depositary Participant to
pay the purchase price on the third Business Day immediately following the date
of such Successful Remarketing in same-day funds against delivery of the
Remarketed Senior Notes purchased through the facilities of the Depositary.

 

The Remarketing Agent shall also, if required by the Securities Act or the rules
and regulations promulgated thereunder, deliver to each purchaser a Prospectus
in connection with the Remarketing.

 

(h) After deducting any fees specified in Section 4 below, the proceeds from a
Successful Remarketing (i) with respect to the Senior Notes that are components
of the Corporate Units, shall be paid to the Collateral Agent in accordance with
Sections 5.07 and 7.03 of the Pledge Agreement, as the case may be, and Section
5.02 of the Purchase Contract Agreement and (ii) with respect to the Separate
Senior Notes, shall be paid to the Custodial Agent for payment to the holders of
such Separate Senior Notes in accordance with Section 5.02 of the Purchase
Contract Agreement and Sections 5.07 and 7.03 of the Pledge Agreement.

 

(i) The right of each holder of Separate Senior Notes or Corporate Units to have
Remarketed Senior Notes remarketed and sold on any Remarketing Date shall be
subject to the conditions that (i) the Remarketing Agent conducts a Remarketing
pursuant to the terms of this Agreement, (ii) a Special Event Redemption has not
occurred prior to such Remarketing Date, (iii) the Remarketing Agent is able to
find a purchaser or purchasers for Remarketed Senior Notes at the Remarketing
Price or the Final Remarketing Price, as the case may be, based on the Reset
Rate, and (iv) such purchaser or purchasers deliver the purchase price therefor
to the Remarketing Agent as and when required.

 

(j) It is understood and agreed that the Remarketing Agent shall not have any
obligation whatsoever to purchase any Remarketed Senior Notes, whether in the
Remarketing or otherwise, and shall in no way be obligated to provide funds to
make payment upon tender of Senior Notes for Remarketing or to otherwise expend
or risk its own funds or incur or to be exposed to financial liability in the
performance of its duties under this Agreement, and without limitation of the
foregoing, the Remarketing Agent shall not be deemed an underwriter of the
Remarketed Senior Notes. The Company shall similarly not be obligated in any
case to provide funds to make payment upon tender of the Senior Notes for
Remarketing.

 

4



--------------------------------------------------------------------------------

Section 3. Representations and Warranties of the Company. The Company represents
and warrants (i) on and as of the date any Remarketing Materials are first
distributed in connection with the Remarketing (the “Commencement Date”) and
(ii) on and as of the applicable Remarketing Date, in each case except as
disclosed in writing to the Remarketing Agent by the Company prior to the
applicable date, that:

 

(a) Each of the representations and warranties of the Company as set forth in
Section 1 (except for paragraphs (a) and (z) and the last sentence of paragraph
(y) of such section) of the Underwriting Agreement dated as of October 28, 2003
relating to the issuance of Units by the Company (the “Underwriting Agreement”)
among the Company and the Underwriters identified in Schedule A thereto, is true
and correct as if made on each of the dates specified above; provided that for
purposes of this Section 3(a), (i) any reference in such sections of the
Underwriting Agreement to the “Underwriter” or “Underwriters” or the
“Representative” or “Representatives” shall be deemed to refer to the
Remarketing Agent, (ii) the “Designated Securities” shall be deemed to refer to
the Remarketed Senior Notes, (iii) the “Registration Statement”, the
“Prospectus” or the “Preliminary Prospectus” shall be deemed to refer to such
terms as defined herein, (iv) the “First Closing Date” and “Optional Closing
Date” shall be each deemed to refer to the settlement date for the applicable
Remarketing Date, (v) “this Agreement”, the “Underwriting Agreement”, “hereof”,
“herein” and all references of similar import, shall be deemed to mean and refer
to this Remarketing Agreement and (vi) “the date hereof”, “the date of this
Agreement” and all similar references shall be deemed to refer to the date of
this Remarketing Agreement.

 

(b) The Registration Statement, if any, in the form delivered prior to the
applicable date set forth in the first paragraph of this Section 3 or to be
delivered to the Remarketing Agent, has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act.
The Company has complied to the Commission’s satisfaction with all requests of
the Commission for additional or supplemental information. No stop order
suspending the effectiveness of the Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission.

 

(c) The documents incorporated or deemed to be incorporated by reference in the
Prospectus, if any, at the time they were or hereafter are filed with the
Commission, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder, and,
when read together with the other information in the Prospectus, at the time the
Registration Statement and any amendments thereto became effective, and at the
Commencement Date, applicable Remarketing Date and applicable settlement date,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that this representation and warranty shall
not apply to any statements or omissions made in reliance upon and in conformity
with information relating to the Remarketing Agent furnished in writing to the
Company by the Remarketing Agent or its counsel expressly for use in the
Prospectus.

 

5



--------------------------------------------------------------------------------

(d) The Registration Statement, if any, complies, and any post-effective
amendment thereto, any Rule 462(b) Registration Statement and any Remarketing
Materials (and any amendment or supplement thereto) will comply in all material
respects with the requirements of the Securities Act and the rules and
regulations promulgated thereunder, and the Trust Indenture Act, and the
Registration Statement as amended and supplemented by the Prospectus, any
post-effective amendment thereto and any Rule 462(b) Registration Statement do
not and will not, as of the applicable effective date thereof, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Prospectus, as amended or supplemented, as of its date, and any further
supplements to the Prospectus, as of the applicable filing date as to any such
supplement and any Remarketing Materials (and any amendment or supplement
thereto), as of the date of such Remarketing Materials and the Remarketing Date,
do not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No
representation and warranty is made as to any statement of eligibility on Form
T-1 filed or incorporated by reference as part of the Registration Statement,
the Prospectus or the Remarketing Materials, or as to statements in or omissions
from the Registration Statement, the Prospectus or the Remarketing Materials
made in reliance upon and in conformity with written information furnished to
the Company by the Remarketing Agent.

 

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

 

Section 4. Fees.

 

(a) In the event of a Successful Initial Remarketing of the Remarketed Senior
Notes, the Remarketing Agent may retain as a remarketing fee an amount equal to
25 basis points (.25%) of the sum of the Treasury Portfolio Purchase Price and
the Separate Senior Note Purchase Price from any proceeds of the Successful
Remarketing in excess of the Treasury Portfolio Purchase Price plus the Separate
Senior Notes Purchase Price. To the extent that such excess proceeds are less
than 25 basis points of the Treasury Portfolio Price plus the Separate Senior
Notes Purchase Price, the Company shall pay an amount, as an additional
remarketing fee, to the Remarketing Agent equal to such shortfall (such amount,
together with the amount in the previous sentence, the “Remarketing Fee”).

 

(b) In the event of a Successful Final Remarketing of the Remarketed Senior
Notes, the Remarketing Agent may retain as a remarketing fee an amount equal to
25 basis points (.25%) of the aggregate principal amount of the remarketed
Pledged Senior Notes and Separate Senior Notes (if any) from any proceeds of the
Successful Final Remarketing in excess of the aggregate principal amount of the
remarketed Pledged Senior Notes and Separate Senior Notes. To the extent that
such excess proceeds are less than 25 basis points of the aggregate principal
amount of the remarketed Pledged Senior Notes and Separate Senior Notes, the
Company shall pay an amount, as an additional remarketing fee, to the
Remarketing Agent equal to such shortfall (such amount, together with the amount
in the previous sentence, the “Final Remarketing Fee”).

 

Section 5. Covenants of the Company. If and to the extent the Remarketed Senior
Notes are required, in connection with the Remarketing (in the view of counsel,
which need not be in the form of a written opinion, for either the Remarketing
Agent or the Company), to be registered under the Securities Act as in effect at
the time of the Remarketing, the Company covenants and agrees as follows:

 

(a) The Company shall prepare the Registration Statement and the Prospectus, in
a form approved by the Remarketing Agent, which approval shall not be
unreasonably withheld, shall file any such Prospectus pursuant to the Securities
Act within the period required by the Securities Act and the rules and
regulations thereunder and shall use commercially reasonable efforts to cause
the Registration Statement to be declared effective by the Commission prior to
the second Business Day immediately preceding the applicable Remarketing Date.

 

6



--------------------------------------------------------------------------------

(b) The Company shall file promptly with the Commission any amendment to the
Registration Statement or the Prospectus or any supplement to the Prospectus
that may, in the reasonable judgment of the Company or the Remarketing Agent, be
required by the Securities Act or requested by the Commission.

 

(c) The Company shall advise the Remarketing Agent, promptly after it receives
notice thereof, of the time when any amendment to the Registration Statement has
been filed or becomes effective or any supplement to the Prospectus or any
amended Prospectus has been filed and to furnish the Remarketing Agent with
copies thereof.

 

(d) The Company shall file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a Prospectus is
required in connection with the offering or sale of the Remarketed Senior Notes.

 

(e) The Company shall advise the Remarketing Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Prospectus, of the suspension of
the qualification of any of the Remarketed Senior Notes for offering or sale in
any jurisdiction, of the initiation or threatening of any proceeding for any
such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or the Prospectus or for additional
information, and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Prospectus or suspending any such
qualification, to use promptly commercially reasonable efforts to obtain its
withdrawal.

 

(f) The Company shall furnish promptly to the Remarketing Agent such copies of
the following documents as the Remarketing Agent shall reasonably request: (A)
conformed copies of the Registration Statement as originally filed with the
Commission and each amendment thereto (in each case excluding exhibits); (B) the
Preliminary Prospectus and any amended or supplemented Preliminary Prospectus;
(C) the Prospectus and any amended or supplemented Prospectus; and (D) any
document incorporated by reference in the Prospectus (excluding exhibits
thereto); and, if at any time when delivery of a prospectus is required in
connection with the Remarketing, (i) any event shall have occurred as a result
of which the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading,

 

7



--------------------------------------------------------------------------------

or (ii) if in the opinion of the Remarketing Agent or counsel for the
Remarketing Agent it shall otherwise be necessary during such same period to
amend or supplement the Prospectus or to file under the Exchange Act any
document incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act, to in the case of (i) notify the Remarketing
Agent and, upon its request in each case, to file such document and to prepare
and furnish without charge to the Remarketing Agent and to any dealer in
securities as many copies as the Remarketing Agent may from time to time
reasonably request of an amended or supplemented Prospectus that will correct
such statement or omission or effect such compliance.

 

(g) Prior to filing with the Commission (A) any amendment to the Registration
Statement or supplement to the Prospectus (other than any amendment or
supplement resulting solely from the incorporation by reference of any report
under the Exchange Act) or (B) any Prospectus pursuant to Rule 424 under the
Securities Act, the Company shall furnish a copy thereof to the Remarketing
Agent and counsel to the Remarketing Agent; and shall not file any such
amendment or supplement that shall be reasonably disapproved by the Remarketing
Agent promptly after reasonable notice.

 

(h) As soon as practicable, but in any event not later than eighteen months,
after the effective date of the Registration Statement, the Company shall make
“generally available to its security holders” an “earnings statement” of the
Company and its subsidiaries (which need not be audited) complying with Section
11(a) of the Securities Act and the rules and regulations thereunder (including,
at the option of the Company, Rule 158 under the Securities Act). The terms
“generally available to its security holders” and “earnings statement” shall
have the meanings set forth in Rule 158 under the Securities Act.

 

(i) The Company shall take such action as the Remarketing Agent may reasonably
request in order to qualify the Remarketed Senior Notes for offer and sale under
the securities or “blue sky” laws of such jurisdictions as the Remarketing Agent
may reasonably request; provided that in no event shall the Company be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or to subject itself to taxation in any jurisdiction
in which it is not otherwise subject.

 

(j) The Company shall furnish the Remarketing Agent with such information and
documents as the Remarketing Agent may reasonably request in connection with the
transactions contemplated hereby, and to make reasonably available to the
Remarketing Agent and any accountant, attorney or other advisor retained by the
Remarketing Agent such information that parties would customarily require in
connection with a due diligence investigation conducted in accordance with
applicable securities laws and to cause the Company’s officers, directors,
employees and accountants to participate in all such discussions and to supply
all such information reasonably requested by any such Person in connection with
such investigation.

 

Section 6. Payment of Expenses. The Company agrees to pay (a) all costs incident
to the preparation and printing of the Registration Statement, if any, any
Prospectus and any other Remarketing Materials and any amendments or supplements
thereto, (b) all costs of distributing the Registration Statement, if any, any
Prospectus and any other Remarketing Materials and any amendments or supplements
thereto, (c) any fees and expenses of qualifying the Remarketed Senior Notes
under the securities laws of the several jurisdictions as provided in Section
5(i) and

 

8



--------------------------------------------------------------------------------

of preparing, printing and distributing a Blue Sky Memorandum, if any (including
any related fees and expenses of counsel to the Remarketing Agent), (d) all
other costs and expenses incident to the performance of the obligations of the
Company hereunder and the Remarketing Agent hereunder and (e) the reasonable
fees and expenses of counsel to the Remarketing Agent in connection with its
duties hereunder.

 

Section 7. Conditions to the Remarketing Agent’s Obligations. The obligations of
the Remarketing Agent hereunder shall be subject to the following conditions:

 

(a) The representations and warranties of the Company contained herein shall be
true and correct in all material respects on and as of the applicable
Remarketing Date and the settlement date for the applicable Remarketing Date,
without giving effect to any disclosure by the Company contemplated by the
preamble to Section 3, and the Company, the Purchase Contract Agent and the
Collateral Agent shall have performed in all material respects all covenants and
agreements contained herein or in the Purchase Contract Agreement or Pledge
Agreement to be performed on their part at or prior to such date.

 

(b) During the period commencing on a date prior to the Remarketing, chosen by
the Remarketing Agent in its reasonable discretion, until (and including) the
Remarketing Date, there shall not have occurred any of the following: (i)
Trading generally shall have been suspended or materially limited on the New
York Stock Exchange, (ii) trading of any securities of the Company shall have
been materially suspended or limited on the New York Stock Exchange, (iii) a
banking moratorium shall have been declared by either Federal or New York State
authorities, or (iv) there shall have occurred a material adverse change in the
financial markets, any escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war, if the
effect of any such event specified in this clause (b) in the judgment of the
Remarketing Agent makes it impracticable or inadvisable to proceed with the
Remarketing or the delivery of the Remarketed Senior Notes on the terms and in
the manner contemplated in the Transaction Documents.

 

(c) The Prospectus, if any, shall have been filed with the Commission pursuant
to Rule 424(b) in the manner and within the time period required by Rule 424(b)
under the Securities Act; no stop order suspending the effectiveness of the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment to the Registration Statement shall be in effect and no
proceedings for such purpose shall have been instituted or threatened by the
Commission and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with.

 

(d) The Company shall have furnished to the Remarketing Agent a certificate,
dated the applicable Remarketing Date, of the Chief Executive Officer and the
Treasurer satisfactory to the Remarketing Agent stating that: (1) no order
suspending the effectiveness of the Registration Statement, if any, or
prohibiting the sale of the Remarketed Senior Notes is in effect, and no
proceedings for such purpose are pending before or, to the knowledge of such
officers, threatened by the Commission; (2) the representations and warranties
of the Company in Section 3 are true and correct on and as of the applicable
Remarketing Date without giving effect to any disclosure by the Company
contemplated by the preamble to Section 3 and the Company has performed in all
material respects all covenants and agreements contained herein to be performed

 

9



--------------------------------------------------------------------------------

on its part at or prior to such Remarketing Date; and (3) the Registration
Statement, if any, as of its effective date, did not contain any untrue
statement of a material fact and did not omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Prospectus or any other Remarketing Material did not, as of
the date of such Prospectus or such Remarketing Material, if any, contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(e) On the applicable Remarketing Date, the Remarketing Agent shall have
received a letter addressed to the Remarketing Agent and dated such date, in
form and substance satisfactory to the Remarketing Agent, from the Company’s
independent accountants reasonably acceptable to the Remarketing Agent,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” with respect to the financial statements and
certain financial information of the Company and its consolidated subsidiaries
contained in the Remarketing Materials, if any.

 

(f) The General Counsel for the Company shall have furnished to the Remarketing
Agent its opinion, addressed to the Remarketing Agent and dated the Remarketing
Date, in form and substance reasonably satisfactory to the Remarketing Agent
addressing such matters as are set forth in such counsel’s opinion furnished
pursuant to Section 5(e) of the Underwriting Agreement, adapted as necessary to
relate to the securities being remarketed hereunder and to the Remarketing
Materials, if any, or to any changed circumstances or events occurring
subsequent to the date of this Agreement, such adaptations being reasonably
acceptable to counsel to the Remarketing Agent.

 

(g) Sullivan & Cromwell LLP, or such other counsel reasonably acceptable to the
Remarketing Agent, shall have furnished to the Remarketing Agent its written
opinion and letter, as special counsel to the Company, addressed to the
Remarketing Agent and dated such Delivery Date, in form and substance
satisfactory to the Remarketing Agent in form and substance satisfactory to the
Remarketing Agent as set forth in Exhibit A to the Underwriting Agreement.

 

(h) Davis Polk & Wardwell, or such other counsel reasonably acceptable to the
Remarketing Agent, shall have furnished to the Remarketing Agent its opinion, as
counsel to the Remarketing Agent, addressed to the Remarketing Agent and dated
the applicable Remarketing Date, in form and substance satisfactory to the
Remarketing Agent.

 

(i) During the period commencing on a date prior to the Remarketing, chosen by
the Remarketing Agent in its reasonable discretion, until (and including) the
Remarketing Date and prior to the applicable Remarketing Date, there shall not
have occurred any downgrading, nor shall any notice have been given of any
intended or potential downgrading or of any review for a possible change that
does not indicate an improvement, in the rating accorded any of the Company’s
securities by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act.

 

(j) The Senior Notes shall not have been called for redemption following the
occurrence of a Special Event.

 

10



--------------------------------------------------------------------------------

If any condition specified in this Section 7 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Remarketing
Agent by notice to the Company at any time on or prior to the applicable
Remarketing Date, which termination shall be without liability on the part of
any party to any other party, except that Section 6, Section 8 and Section 9
shall at all times be effective and shall survive such termination.

 

Section 8. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Remarketing Agent, its
affiliates, their respective officers, directors, employees, representatives and
agents, and each person, if any, who controls the Remarketing Agent within the
meaning of the Securities Act or the Exchange Act, from and against any loss,
claim, damage, liability, joint or several, or any action in respect thereof to
which the Remarketing Agent or any such affiliate officer, employee,
representative, agent or controlling person may become subject, insofar as such
loss, claim, damage, liability or action arises out of, or is based upon, (i)
any untrue statement or alleged untrue statement of a material fact contained in
(A) the Registration Statement, any Preliminary Prospectus or the Prospectus, or
in any amendment or supplement thereto, (B) any blue sky application or other
document prepared or executed by the Company (or based upon any written
information furnished by the Company) filed in any jurisdiction specifically for
the purpose of qualifying any or all of the Remarketed Senior Notes under the
securities laws of any state or other jurisdiction (such application, document
or information being hereinafter called “Blue Sky Application”) or (C) in any
materials or information provided to investors by, or with the approval in
writing of, the Company in connection with the Remarketing (“Marketing
Materials”), (ii) the omission or alleged omission to state in the Registration
Statement, any Preliminary Prospectus, the Prospectus or in any amendment or
supplement thereto, in any Remarketing Materials or any amendment or supplement
thereto, or in any Blue Sky Application, any material fact necessary to make the
statements therein not misleading, or (iii) any act or failure to act or any
alleged act or failure to act by the Remarketing Agent in connection with, or
relating in any manner to, the Remarketed Senior Notes or the Remarketing
contemplated hereby, and which is included as part of any loss, claim, damage,
liability or action arising out of or based upon matters covered by clause (i)
or (ii) above (provided that the Company shall not be liable under this clause
(iii) to the extent that it is determined in a judgment by a court of competent
jurisdiction that such loss, claim, damage, liability or action resulted from
any such acts or failure to act undertaken or omitted to be taken by the
Remarketing Agent through its negligence or willful misconduct or from a breach
of the Remarketing Agent of its representations herein); and shall reimburse the
Remarketing Agent and each such affiliate, officer, employee, representative,
agent or controlling person promptly upon demand for any legal or other expenses
reasonably incurred by the Remarketing Agent or any such affiliate, officer,
employee, representative agent or controlling person in damage, liability or
action as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, any Preliminary Prospectus or the Prospectus, or in any
such amendment or supplement, or any other Remarketing Materials (or any
amendment or supplement thereto), in reliance upon and in conformity with the
written information furnished to the Company by or on behalf of the Remarketing
Agent concerning the Remarketing Agent

 

11



--------------------------------------------------------------------------------

specifically for inclusion therein; and provided, further, that the Company
shall not be liable to the Remarketing Agent under the indemnity agreement in
this subsection (a) with respect to any Preliminary Prospectus to the extent
that such loss, claim, damaged, liability or action of the Remarketing Agent
results from the fact that the Remarketing Agent sold the Remarketed Senior
Notes to a person as to whom it shall be established that such sale was an
initial resale by the Remarketing Agent and there was not sent or given to such
person, if required by law to have been so sent or given, at or prior to the
written confirmation of the sale to such person, a copy of the Prospectus, if
the Company had previously furnished copies thereof in sufficient quantities to
the Remarketing Agent on a timely basis and the loss, claim, damage or liability
of the Remarketing Agent results from an untrue statement or omission of a
material fact contained in the Preliminary Prospectus which was (i) identified
to the Remarketing Agent prior to the furnishing to the Remarketing Agent of the
corrected Prospectus and (ii) corrected in the Prospectus. The foregoing
indemnity agreement is in addition to any liability which the Company may
otherwise have to the Remarketing Agent or to any affiliate, officer, employee,
representative, agent or controlling person of the Remarketing Agent.

 

(b) The Remarketing Agent shall indemnify and hold harmless the Company, its
affiliates, their respective officers, directors, employees, representatives and
agents, and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act from and against any loss, claim, damage,
liability or any action in respect thereof, to which the Company, or any such
affiliate, director, officer, employee, representative, agent or controlling
person may become subject, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Preliminary Prospectus, the Prospectus (or any amendment or supplement thereto),
any Blue Sky Application, or any other Remarketing Materials (or any amendment
or supplement thereto), or (ii) the omission or alleged omission to state in the
Registration Statement, any Preliminary Prospectus, the Prospectus (or any
amendment or supplement thereto), any Blue Sky Application, or any other
Remarketing Materials (or any amendment or supplement thereto), any material
fact necessary to make the statements therein not misleading, but in each case
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Remarketing Agent
specifically for inclusion therein; and shall reimburse the Company and any such
director, officer or controlling person promptly upon demand for any legal and
other expenses reasonably incurred by the Company or any such affiliate,
director, officer, employee, representative, agent or controlling person in
connection with investigating, defending, or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred. The
Company hereby acknowledges that the only information that the Remarketing Agent
has furnished to the Company expressly for use in the Registration Statement,
any Preliminary Prospectus, the Prospectus, any Blue Sky Application or any
other Remarketing Materials (or any amendment or supplement thereto) is the
information set forth in a certificate to be provided by the Remarketing Agent
on or prior to the Remarketing Date. The foregoing indemnity agreement is in
addition to any liabilities that each Underwriter may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect

 

12



--------------------------------------------------------------------------------

thereof is to be made against the indemnifying party under this Section 8,
notify the indemnifying party in writing of the claim or commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have had under this Section
8 except to the extent it has been materially prejudiced by such failure and,
provided, further, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, if the defendants in any
such action include both the indemnified party and the indemnifying party and
the indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party in
connection with the defense thereof unless the indemnified party shall have
employed separate counsel in accordance with the proviso to the next preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (together with local
counsel), approved by the indemnifying party (the Remarketing Agent in the case
of Section 8(b), representing the indemnified parties who are parties to such
action). No indemnifying party shall, (i) without the prior written consent of
the indemnified parties (which consent shall not be unreasonably withheld)
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding, or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with its written consent or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss of
liability by reason of such settlement or judgment.

 

Section 9. Contribution. If the indemnification provided for in Section 8 is for
any reason held to be unavailable or insufficient to hold harmless an
indemnified party under Section 8(a) or 8(b) in respect of any loss, claim,
damage or liability, or any action in respect thereof, referred to therein, then
each indemnifying party shall in lieu of indemnifying such indemnified

 

13



--------------------------------------------------------------------------------

party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Remarketing Agent, on the
other hand, from the Remarketing of the Remarketed Senior Notes pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Remarketing Agent, on the other
hand, with respect to the statements or omissions or alleged statements or
alleged omissions that resulted in such loss, claim, damage, or liability (or
action in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Remarketing Agent, on the other hand, with respect to the Remarketing of
the Remarketed Senior Notes pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the Remarketing
of the Remarketed Senior Notes pursuant to this Agreement received by holders of
the Remarketed Senior Notes on the one hand, and the total Remarketing Fee
received by the Remarketing Agent, on the other hand, bear to the aggregate
Remarketing Price plus an additional Remarketing Fee paid by the Company which
is not included in the Remarketing Price of the Remarketed Senior Notes. The
relative fault of the Company, on the one hand, and the Remarketing Agent, on
the other hand, shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Remarketing Agent, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company and the Remarketing Agent agree that it would not be just and
equitable if the amount of contributions pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to herein.

 

The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to in this
Section 9 shall be deemed to include, for purposes of this Section 9, any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim.

 

Notwithstanding the provisions of this Section 9, the Remarketing Agent shall
not be required to contribute any amount in excess of the amount by which the
Remarketing Fee exceeds the amount of any damages which the Remarketing Agent
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each officer and
employee of the Remarketing Agent and each person, if any, who controls the
Remarketing Agent within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as the Remarketing Agent, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.

 

14



--------------------------------------------------------------------------------

Section 10. Resignation and Removal of the Remarketing Agent. The Remarketing
Agent may resign and be discharged from its duties and obligations hereunder,
and the Company may remove the Remarketing Agent, by giving 30 days’ prior
written notice, in the case of a resignation, to the Company, the Purchase
Contract Agent and the Depositary and, in the case of a removal, to the removed
Remarketing Agent, the Purchase Contract Agent and the Depositary; provided,
however, that no such resignation nor any such removal shall become effective
until the Company shall have appointed at least one nationally recognized
broker-dealer as successor Remarketing Agent and such successor Remarketing
Agent shall have entered into a remarketing agreement with the Company and the
Purchase Contract Agent, in which it shall have agreed to conduct the
Remarketing in accordance with the Transaction Documents in all material
respects.

 

In any such case, the Company will use commercially reasonable efforts to
appoint a successor Remarketing Agent and enter into such a remarketing
agreement with such person as soon as reasonably practicable.

 

Section 11. Dealing in Securities. The Remarketing Agent, when acting as a
Remarketing Agent or in its individual or any other capacity, may, to the extent
permitted by law, buy, sell, hold and deal in any of the Remarketed Senior
Notes, Corporate Units, Treasury Units or any of the securities of the Company
(together, the “Securities”). The Remarketing Agent may exercise any vote or
join in any action which any beneficial owner of such Securities may be entitled
to exercise or take pursuant to the Indenture with like effect as if it did not
act in any capacity hereunder. The Remarketing Agent, in its individual
capacity, either as principal or agent, may also engage in or have an interest
in any financial or other transaction with the Company as freely as if it did
not act in any capacity hereunder.

 

Section 12. Remarketing Agent’s Performance; Duty of Care. The duties and
obligations of the Remarketing Agent shall be determined solely by the express
provisions of this Agreement and the Transaction Documents. No implied covenants
or obligations of or against the Remarketing Agent shall be read into this
Agreement or any of the Transaction Documents. In the absence of bad faith on
the part of the Remarketing Agent, the Remarketing Agent may conclusively rely
upon any document furnished to it, as to the truth of the statements expressed
in any of such documents. The Remarketing Agent shall be protected in acting
upon any document or communication reasonably believed by it to have been
signed, presented or made by the proper party or parties except as otherwise set
forth herein. The Remarketing Agent, acting under this Agreement, shall incur no
liability to the Company or to any holder of Remarketed Senior Notes in its
individual capacity or as Remarketing Agent for any action or failure to act, on
its part in connection with a Remarketing or otherwise, except if such liability
is judicially determined to have resulted from its failure to comply with the
material terms of this Agreement or the gross negligence or willful misconduct
on its part. The provisions of this Section 12 shall survive the termination of
this Agreement and shall survive the resignation or removal of any Remarketing
Agent pursuant to this Agreement.

 

Section 13. Termination. This Agreement shall automatically terminate (i) as to
the Remarketing Agent on the effective date of the resignation or removal of the
Remarketing Agent pursuant to Section 10 and (ii) on the earlier of (x) any
Special Event Redemption Date and (y) the Purchase Contract Settlement Date. If
this Agreement is terminated pursuant to any of the other provisions hereof,
except as otherwise provided herein, the Company shall not be under

 

15



--------------------------------------------------------------------------------

any liability to the Remarketing Agent and the Remarketing Agent shall not be
under any liability to the Company, except that if this Agreement is terminated
by the Remarketing Agent because of any failure or refusal on the part of the
Company to comply with the terms or to fulfill any of the conditions of this
Agreement, the Company will reimburse the Remarketing Agent for all of its
out-of-pocket expenses (including the fees and disbursements of its counsel)
reasonably incurred by it. Section 8, Section 9 and Section 12 hereof shall
survive the termination of this Agreement or the resignation or removal of the
Remarketing Agent.

 

Section 14. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and:

 

(a) if to the Remarketing Agent, shall be delivered or sent by mail, telex or
facsimile transmission to:

 

Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

Telecopier No.: 212-847-5124

Attention: Eric Hambleton

 

(b) if to the Company, shall be delivered or sent by mail, telex or facsimile
transmission to The PMI Group, Inc., 3003 Oak Road, Walnut Creek, California
94597, Telecopier No.: 925-658-6175; Attention: General Counsel; and

 

(c) if to the Purchase Contract Agent, shall be delivered or sent by mail, telex
or facsimile transmission to The Bank of New York, Telecopier No.: 212-815-5707;
Attention: Corporate Trust Administration.

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

Section 15. Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon each party hereto and its respective
successors. This Agreement and the terms and provisions hereof are for the sole
benefit of only those persons, except that (x) the representations, warranties,
indemnities and agreements of the Company contained in this Agreement shall also
be deemed to be for the benefit of the Remarketing Agent and the person or
persons, if any, who control the Remarketing Agent within the meaning of Section
15 of the Securities Act and (y) the indemnity agreement of the Remarketing
Agent contained in Section 8 of this Agreement shall be deemed to be for the
benefit of the Company’s directors and officers who sign the Registration
Statement, if any, and any person controlling the Company within the meaning of
Section 15 of the Securities Act. Nothing contained in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to herein, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 

16



--------------------------------------------------------------------------------

Section 16. Survival. Notwithstanding Section 13, the respective indemnities,
representations, warranties and agreements of the Company and the Remarketing
Agent contained in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall survive any Remarketing and shall remain in
full force and effect, regardless of any investigation made by or on behalf of
any of them or any person controlling any of them.

 

Section 17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of New York, without regard to conflicts of laws
principles.

 

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

Section 19. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

Section 20. Severability. If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be invalid, inoperative or unenforceable as
applied in any particular case in any or all jurisdictions because it conflicts
with any provisions of any constitution, statute, rule or public policy or for
any other reason, then, to the extent permitted by law, such circumstances shall
not have the effect of rendering the provision in question invalid, inoperative
or unenforceable in any other case, circumstance or jurisdiction, or of
rendering any other provision or provisions of this Agreement invalid,
inoperative or unenforceable to any extent whatsoever.

 

Section 21. Amendments. This Agreement may be amended by an instrument in
writing signed by the parties hereto. The Company agrees that it will not enter
into, cause or permit any amendment or modification of the Transaction Documents
or any other instruments or agreements relating to the Senior Notes or the
Corporate Units that would in any way adversely affect the rights, duties or
obligations of the Remarketing Agent, without the prior written consent of the
Remarketing Agent.

 

Section 22. Successors and Assigns. The rights and obligations of the Company
hereunder may not be assigned or delegated to any other Person without the prior
written consent of Banc of America. The rights and obligations of the
Remarketing Agent hereunder may not be assigned or delegated to any other Person
(other than an affiliate of the Remarketing Agent) without the prior written
consent of the Company.

 

If the foregoing correctly sets forth the agreement by and between the Company,
the Remarketing Agent and the Purchase Contract Agent, please indicate your
acceptance in the space provided for that purpose below.

 

SIGNATURES ON THE FOLLOWING PAGE

 

17



--------------------------------------------------------------------------------

Very truly yours,

THE PMI GROUP, INC.

By:

 

/s/ Donald P. Lofe, Jr.

--------------------------------------------------------------------------------

   

Name:

 

Donald P. Lofe, Jr.

   

Title:

 

Executive Vice President and

Chief Financial Officer

 

CONFIRMED AND ACCEPTED:

BANC OF AMERICA SECURITIES LLC

By:

 

/s/ Trevor Ganshaw

--------------------------------------------------------------------------------

   

Name:

 

Trevor Ganshaw

   

Title:

 

Managing Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

 

not individually but solely as Purchase Contract Agent and as attorney-in-fact
for the Holders of the Purchase Contracts

 

By:

 

/s/ Michael Pitfick

--------------------------------------------------------------------------------

   

Name:

 

Michael Pitfick

   

Title:

 

Assistant Vice President